DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claims 48, 54 and 58 are pending.  Claims 1-47, 49-53, 55-57 and 59-65 are cancelled.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48, 54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32 and 33 of U.S. Patent No. 7,841,716 to McCabe et al. (“US ‘716”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘716 appear to disclose the same structural features.
Regarding claim 54 of the present application, the claims of US ‘716 do not explicitly teach the device wherein said device does not distort a user's vision.  However, since the device of the claims of 
Regarding claims 58 of the present application, the claims of US ‘716 do not explicitly teach the device wherein said wetting agent remains in the ophthalmic lens after about 6 hours to about 24 hours of wear by a user.  Since the device of the claims of US ‘716 is substantially identical to that as the presently claimed device, it is the base presumption that it has similar properties with respect to remaining on the lens as that of the presently claimed device.

Allowable Subject Matter
Claims 48, 54 and 58 would be allowed if the double patenting rejections are properly overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: US 2003/0109390 by Salpekar et al. and US 5,358,995 to Lai et al.  The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of wherein said polymerized ophthalmic lens is heated after polymerization to a temperature of at least about qreater than 500C to about 1500C with a packaging solution comprising a polymeric wetting agent selected from poly N,N- dimethylacrylamide, copolymers of poly N,N-dimethylacrylamide, and graft co-polymers of poly N,N-dimethylacrylamide, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714